Case: 2:20-cv-02930-ALM-EPD Doc #: 38 Filed: 11/17/20 Page: 1 of 3 PAGEID #: 388




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


KENNETH JOHANSEN,

               Plaintiff,

                                                           Civil Action 2:20-cv-2930
       v.                                                  Chief Judge Algenon L. Marbley
                                                           Chief Magistrate Judge Elizabeth P. Deavers

BLUE RAVEN SOLAR, LLC,
et al.,

               Defendants.


                                     OPINION AND ORDER

       This matter, a putative class action alleging violations of the Telephone Consumer

Protection Act (“TCPA”), is before the Court on Defendant Blue Raven Solar, LLC’s motion to

transfer under either the first-to-file doctrine or, alternatively, under 28 U.S.C. § 1404(a). (ECF

No. 31.) Defendants Renovation Referral LLC and Gabriel Solomon have filed a notice joining

in Blue Raven’s motion. (ECF No. 32.) Plaintiff Kenneth Johansen has filed a notice of non-

opposition (ECF No. 35.) For the following reasons, Defendant’s motion is GRANTED.

                                                  I.

       “The first-to-file rule is a well-established doctrine that encourages comity among federal

courts of equal rank.” Aero Advanced Paint Tech., Inc. v. Int'l Aero Prod., LLC, 351 F. Supp. 3d

1067, 1070 (S.D. Ohio 2018) (citing Zide Sport Shop of Ohio, Inc. v. Ed Tobergte Assocs., Inc.,

16 F. App'x 433, 437 (6th Cir. July 31, 2001)). “’The rule provides that when actions involving

nearly identical parties and issues have been filed in two different district courts, the court in

which the first suit was filed should generally proceed to judgment.’” Id. (quoting Certified

                                                       1
Case: 2:20-cv-02930-ALM-EPD Doc #: 38 Filed: 11/17/20 Page: 2 of 3 PAGEID #: 389




Restoration Dry Cleaning Network, LLC v. Tenke Corp., 511 F.3d 535, 551 (6th Cir. 2007))

(internal quotations omitted). If the rule applies, a court may transfer, stay, or dismiss the later

filed action. Id. (citing NCR Corp. v. First Fin. Comput. Servs., Inc., 492 F. Supp. 2d 864, 866

(S.D. Ohio 2004); see also Smithers-Oasis Co. v. Clifford Sales & Mktg., 194 F. Supp. 2d 685,

688 (N.D. Ohio 2002) (transferring action to first-filed court); Strategic Ambulance, Inc. v.

Martinez, No. 1:05-CV-598, 2006 WL 462430, at *3–4 (S.D. Ohio Feb. 24, 2006) (same).

        In deciding whether the first-to-file rule applies, a court should look to three factors: (1)

the chronology of the actions; (2) the similarity of the parties involved; and (3) the similarity of

the issues at stake. Aero Advanced Paint, 351 F. Supp. 3d at 1070 (citing Plating Res., Inc. v.

UTI Corp., 47 F. Supp. 2d 899, 903 (N.D. Ohio 1999). “’The parties and issues need not be

identical but may be substantially similar.’” Id. (quoting AK Steel Corp. v. Jermax, Inc., No.

1:09-cv-620, 2010 WL 11538475, at *2 (S.D. Ohio May 17, 2010)).

        Here, there is no dispute that the putative class action captioned as Naiman v. Blue Raven

Solar, LLC, Case No. 2:19-cv-01643 (D. Nev.) and filed on September 18, 2019, alleging

violations of the TCPA was filed first. Further, as Blue Raven explains, the parties in the two cases

are substantially similar, including identical defendants. Finally, Blue Raven asserts, and no party

disagrees, that the cases involve substantial overlap of identical and dispositive issues.

        Because all three factors have been met, the Court concludes that the first-to-file rule is

applicable here. Nevertheless, the Court has the “’discretion to dispense with the first-to-file rule

where equity so demands.’” Aero Advanced Paint, 351 F. Supp. 3d at 1072 (citing AK Steel

Corp., 2010 WL 11538475, at *2 (S.D. Ohio May 17, 2010)). “’Factors that weigh against

enforcement of the first-to-file rule include extraordinary circumstances, inequitable conduct,

bad faith, anticipatory suits, and forum shopping.’” Id. (quoting Certified Restoration Dry

Cleaning Network, L.L.C., 511 F.3d at 551–52 (quoting Zide Sport Shop of Ohio, Inc., 16 F.
                                                        2
Case: 2:20-cv-02930-ALM-EPD Doc #: 38 Filed: 11/17/20 Page: 3 of 3 PAGEID #: 390




App'x at 437)). No such extraordinary circumstance exists in this case such that the Court should

decline to apply the first-to-file rule. Accordingly, in the exercise of its discretion under the first-

to-file rule, the Court will transfer this case to the District of Nevada, where the first-filed case is

currently pending. Moreover, in light of Plaintiff’s notice that he does not oppose, equity favors

transfer.

        Finally, because this action will be transferred under the first-to-file rule, the Court does

not address, and expresses no opinion as to whether a transfer pursuant to Section 1404(a) would

be proper.

        For the reasons set forth above, Blue Raven’s motion (ECF No. 31) is GRANTED. The

Clerk is DIRECTED to TRANSFER this action to the United States District Court for the

District of Nevada. Further, the Court stays any responsive pleading deadline pending scheduling

by the transferee court.

        IT IS SO ORDERED.



Date: November 17, 2020                           /s/ Elizabeth A. Preston Deavers_________
                                                  ELIZABETH A. PRESTON DEAVERS
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                                       3
